Citation Nr: 1456764	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-43 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Service connection for episcleritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1991 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied the Veteran's claim for service connection for right eye episcleritis.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010. 

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In characterizing the claim on appeal, the Board notes that it has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Here, the Veteran was previously denied service connection for a right eye strabismus and ptosis in a January 2001 rating decision.  However, the instant claim involves the differently diagnosed disease of episcleritis and which the evidence of record indicates is distinct from her previous diagnoses of strabismus and ptosis.  Accordingly, the Board finds that the instant claim must be considered, de novo, as an original service connection claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals that, with the exception of the September 2014 hearing transcript, there are no additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.   

The Veteran asserts that her right eye episcleritis was caused by an in-service injury or injuries to her eye.  First, she asserts that she was struck in the eye with a boot while climbing a ladder in 1993.  She also asserts that fuel or oil was sprayed into her eyes during an accident on deck.  Service treatment records document complaints of bilateral eye irritation after being sprayed by fuel during an "UNRAP" with no assessed injury in December 1993 and complaints in October 1993 of a contusion to the right eyelid after being struck with a "boone docker" while walking up the ladder behind someone else.   The post-service clinical records reflect the diagnosis and treatment of a variety of eye conditions, including an impression of episcleritis in January 2009, September 2010 and September 2012.  A May 2009 VA treatment note indicates that the Veteran had a history of multiple episodes of episcleritis and that it appeared to be resolved.

A December 2009 VA ophthalmology treatment note indicates that the Veteran's in-service symptoms of a red eye, irritation and conjunctival swelling which "could have" been attributed to episcleritis.  This opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the ophthalmologist.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   A May 2010 VA optometrist examiner indicated, without explanation, that he was unable to provide an etiological opinion as to the claimed recurrent right episcleritis without resorting to mere speculation.  However, in rendering his conclusion, the VA examiner did not explain why such an opinion could not be offered nor did he identify with precision the exact facts which can be ascertained from the record, the presence of which would permit him to formulate an opinion as to the etiology of the claimed episcleritis.  In this regard, the Board points out that the United State Court of Appeals for Veterans Claims (Court) has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A.             § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Diego, California, dated through January 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain from the San Diego VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A.            § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private
(non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA eye examination, by an appropriate physician at a VA medical facility, to determine the current nature and etiology of her claimed episcleritis.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a)  Identify all diagnoses related to the Veteran's claimed episcleritis or residuals of episcleritis currently present or present at any time shortly prior to or since February 2009. 

b)  With regard to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to the Veteran's period of service.  The examiner should specifically comment on the impact, if any, of the October 1993 treatment note indicating that the Veteran suffered from a contusion to the right eyelid after being struck in her right eye with a "boone docker" while climbing a ladder.  The examiner should also specifically comment on the impact, if any, of the December 1993 treatment note indicating that the Veteran had bilateral eye irritation due to being sprayed by fuel during a "unrap."

In addressing the above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



